          Case 1:19-cv-05025-JMF Document 52 Filed 07/10/20 Page 1 of 2
                                                                                         401 Park Avenue South
                                                                                         New York, NY 10016
                                                                                         (212) 571-2000

                                                                                         535 Mission Street
                                                                                         San Francisco, CA 94105
                                                                                         (415) 262-0096
Benjamin D. Weisenberg
Direct: 917.747.5303                                                                     OTTINGERLAW.COM
benjamin@ottingerlaw.com

July 5, 2020

BY ECF ONLY
The Honorable Jesse M. Furman
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 1007

Re:    Naik, et al. v. Swagat Restaurant, Inc. d/b/a Sapphire Indian Cuisine, et al.
       Case No. 1:19-cv-05025-JMF

Dear Judge Furman:

The Ottinger Firm, P.C. (“Ottinger”), represents Plaintiffs in the above captioned Action. On
May 5, 2020, the parties participated in their second Settlement Conference before Mag. Judge
Lehrburger. Defendants raised an inability to pay defense at the second Settlement Conference.

On May 14, 2020, Plaintiffs served the attached demand for information and documents
necessary to probe Defendants’ claimed inability to pay defense. Defendants repeatedly
committed to using their best efforts to collect and produce information and documents
responsive to the attached through email and live telephone calls. On June 12, 2020, the Parties
jointly wrote the Court requesting a stay of discovery while the parties continued their attempt to
reach a settlement in this Action. See ECF Dkt. 44.

On June 15, Your Honor entered the following Docket Text Order:

                Docket Text:
                ORDER granting [44] Letter Motion to Stay. Application GRANTED. Discovery
                in this case is hereby STAYED until further order of the Court. No later than July
                15, 2020, the parties must file a joint letter regarding the status of settlement
                negotiations and whether discovery should remain stayed. The pretrial conference
                scheduled for July 8, 2020 is ADJOURNED sine die. The Clerk of Court is
                directed to terminate ECF No. 44. SO ORDERED. (Signed by Judge Jesse M.
                Furman on 6/15/20) (yv)

See ECF Dkt. 45. Prior to the submission of this Letter Motion, Plaintiffs exhausted all
reasonable, good faith efforts to obtain Defendants’ documents that will permit Plaintiffs to
probe Defendants’ claimed inability to pay defense. Defendants, however, completely failed to
produce any evidence to Plaintiffs that will allow any investigation into Defendants’ claimed
inability to pay defense.


        401 Park Avenue South I New York, New York 10016 I P 212-571-2000 I F 212-571-0505 I www.ottingerlaw.com
              Case 1:19-cv-05025-JMF Document 52 Filed 07/10/20 Page 2 of 2
Naik, et al. v. Swagat Restaurant, Inc. et al.
1:19-cv-05025-JMF
July 5, 2020
Page 2 of 2


In light of Defendants’ refusal to cooperate, and in line with the Court’s order that a status update
be submitted prior to July 15, 2020, Plaintiffs respectfully request Your Honor lift the stay of
discovery to permit Plaintiffs to probe Defendants’ claimed inability to pay defense through the
below described discovery schedule prior to issuing notice to any putative F.L.S.A Collective or
moving Your Honor for certification of any putative New York Labor Law Class:

                   Supplemental Discovery Demands
                   Served, including requests for
                   production of documents by:                        July 24, 2020

                   Requests to Admit Served by:                       August 31, 2020

                   Contention Interrogatories Served by:              August 31, 2020

                   Close of Pre-Motion Fact Discovery
                   to be completed by:                                October 30th, 2020


Thank you for your time and attention in the above request.

                                                              Respectfully submitted,
                                                              THE OTTINGER FIRM, P.C.




                                                              _____________________
                                                              Benjamin D. Weisenberg
                                                              benjamin@ottingerlaw.com
cc:        By ECF to all counselors of record.



      Plaintiffs' letter-motion to lift the stay of discovery, and to impose the
      above-listed deadlines, is GRANTED as unopposed. See ECF No. 49.
      The pretrial conference previously scheduled for July 8, 2020, see ECF
      No. 38, is REINSTATED and ADJOURNED to November 4, 2020 at
      3:30 p.m. The Clerk of Court is directed to terminate ECF No. 48. SO
      ORDERED.




                                        July 10, 2020
